Citation Nr: 0111617	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1993, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which granted service connection for the veteran's bilateral 
hearing loss, and assigned it a 40 percent disability 
evaluation, effective October 28, 1993.

The Board notes that, in the April 2000 statement of the 
case, the RO styled the issue on appeal as entitlement to an 
effective date earlier than October 28, 1993, for the grant 
of a 40 percent evaluation for bilateral hearing loss.  Yet, 
in his April 2000 notice of disagreement and May 2000 
substantive appeal, the veteran indicated that he disagreed 
with the date that his bilateral hearing loss became service-
connected.  Thus, it appears that the veteran requested an 
effective date earlier than October 28, 1993, for the grant 
of service connection for his bilateral hearing loss.  As 
such, the issue on appeal is as stated on the title page of 
this decision.

It is noted that, while the RO did not style the issue on 
appeal as entitlement to an effective date earlier than 
October 28, 1993, for the grant of service connection for 
bilateral hearing loss, the veteran has not been prejudiced 
by this action.  Specifically, in the April 2000 statement of 
the case, the RO provided the veteran with the law pertinent 
to effective dates for the grant of service connection.  As 
such, he has been on notice of the substance of the governing 
law and regulations pertaining to his claim, and thus, he has 
not been prejudiced by the actions of the RO or the Board in 
this case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested.

2.  The veteran's initial claim for service connection for 
bilateral hearing loss was received on October 28, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 
1993, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  As required by 38 U.S.C. § 5101(a), "A 
specific claim in the form prescribed by the Secretary ... must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
See also 38 C.F.R. § 3.151(a).  A claim "means a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the [VA] 
... may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a) 
(emphasis added).  As held in Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Therefore, before a VA regional office or the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r).

As noted above, 38 C.F.R. § 3.155 provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157.  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157(b)(1).  For reports prepared by a non-VA 
hospital where the veteran was maintained at VA expense, the 
date of admission to the hospital is accepted as the date of 
receipt of claim if VA maintenance was authorized prior to 
admission.  For all other reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.


Factual Background.  The veteran was released from his period 
of active military service in January 1947.  His initial 
application for compensation was received on October 28, 
1993.  At that time, he submitted a VA Form 21-526 wherein he 
requested service connection for bilateral hearing loss.

In January 1994, private medical records from Desert Ear, 
Nose and Throat Medical Group, Inc., were associated with the 
claims file.  These records show that the veteran was 
afforded audiological examinations in December 1987 and 
January 1989.

In December 1987, the veteran's auditory thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were 15, 40, 55, 75 and 
95 decibels, respectively, in his right ear.  His auditory 
thresholds at 500, 1,000, 2,000 and 3,000 Hertz were 25, 40, 
70 and 95 decibels, respectively, in his left ear.  Speech 
discrimination was 72 percent correct bilaterally.  The 
veteran was diagnosed as having a sloping to moderate 
sensorineural hearing loss bilaterally.

In January 1989, the veteran's auditory thresholds at 500, 
1,000, 2,000 and 4,000 Hertz were 25, 45, 60 and 100 
decibels, respectively, in his right ear.  His auditory 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
25, 45, 70, 95 and 105 decibels, respectively, in his left 
ear.  Speech discrimination percentages were not recorded.  
The veteran was diagnosed as having no significant changes 
from December 1987.

In February 1994, an additional medical record from Desert 
Ear, Nose and Throat Medical Group, Inc., was associated with 
the claims file.  This record shows that the veteran was 
afforded an audiological examination in February 1994.  At 
that time, his auditory thresholds at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were 50, 65, 65, 85 and 95 decibels, 
respectively, in his right ear.  His auditory thresholds at 
500, 1,000, 2,000, 3000 and 4,000 Hertz were 40, 60, 70, 90 
and 110 decibels, respectively, in his left ear.  Speech 
discrimination was 80 percent correct bilaterally.  The 
veteran was diagnosed as having a moderate to severe sloping 
sensorineural hearing loss bilaterally.

In a July 1994 decision, the RO denied service connection for 
the veteran's bilateral hearing loss.

In April 1998, VA treatment records were associated with the 
claims file.  These records show that the veteran was 
afforded two audiological examinations in October 1975.

At the time of his first VA audiological examination in 
October 1975, the veteran's auditory thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were 20, 45, 45, 65 and 
85 decibels, respectively, in his right ear.  His auditory 
thresholds at 500, 1,000, 2,000, 3000 and 4,000 Hertz were 
20, 35, 30, 80 and 90 decibels, respectively, in his left 
ear.  Speech discrimination percentages were not recorded.

At the time of his second VA audiological examination in 
October 1975, the veteran's auditory thresholds at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz were 15, 30, 15, 65 and 
95 decibels, respectively, in his right ear.  His auditory 
thresholds at 500, 1,000, 2,000, 3000 and 4,000 Hertz were 
25, 35, 25, 75 and 85 decibels, respectively, in his left 
ear.  Speech discrimination was 80 percent correct in the 
right ear, and 84 percent correct in the left ear.  The 
veteran was diagnosed as having a bilateral hearing loss 
starting at 3000 Hertz.

On VA audiological examination in July 1999, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz were 50, 65, 65, 85 and 105 decibels, respectively, in 
his right ear.  His auditory thresholds at 500, 1,000, 2,000, 
3000 and 4,000 Hertz were 50, 60, 70, 100 and 115 decibels, 
respectively, in his left ear.  Speech discrimination was 68 
percent correct in the right ear, and 44 percent correct in 
the left ear.  The veteran was diagnosed as having a 
moderately severe to profound high frequency sensorineural 
hearing loss bilaterally.

On VA medical examination in August 1999, the veteran was 
diagnosed as having a bilateral sensorineural hearing loss, 
traumatic, and compounded by aging.

As reported earlier, in a January 2000 decision, the RO 
granted service connection for the veteran's bilateral 
hearing loss, and assigned it a 40 percent disability 
evaluation, effective October 28, 1993, the date of receipt 
of the claim.

In a letter received in April 2000, the veteran filed a 
notice of disagreement with the RO's assignment of October 
28, 1993, as the effective date for the grant of service 
connection for his bilateral hearing loss.  In so doing, he 
asserted that the effective date should date back to the day 
following his discharge from active service.

In a VA Form 9 received in May 2000, the veteran filed a 
substantive appeal with the RO's assignment of October 28, 
1993, as the effective date for the grant of service 
connection for his bilateral hearing loss.  He also contended 
that the effective date should date back to 1975.

Analysis.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Although the 
appellant's claim was decided by the RO before enactment of 
the VCAA, a remand to the RO for additional action is not 
warranted as VA has already met its obligations to the 
appellant under that statute.  All relevant facts have been 
adequately developed by the RO with regard to the claim and, 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The Board notes that 
a detailed Statement of the Case was sent to the appellant in 
April 2000 and he has been given an opportunity to submit 
evidence and arguments with respect to the issue on appeal.  
The Board finds that VA has fully satisfied its duty to the 
appellant under the VCAA in the development of his claim.  As 
the RO fulfilled the duty to assist and because the change in 
law has no material effect on adjudication of this claim, the 
Board finds that it can consider the merits of these issues 
without prejudice to the appellant.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

VA law and regulations provide that unless a claim is filed 
within one year of service discharge, the effective date for 
the award of compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
3.400.  The RO granted service connection for bilateral 
sensorineural hearing loss effective from October 28, 1993, 
the date on which the veteran's initial application for 
compensation for bilateral hearing loss was received.

The veteran argues that he has suffered from hearing loss 
since his military service.  However, there is no evidence 
showing that the veteran filed a claim for service connection 
for hearing loss within one year of his discharge from 
service in January 1947.  Because the veteran did not file 
his claim within one year following his separation from 
service, the grant of service connection for hearing loss may 
not be made effective retroactive to the day following the 
date he was released from military service.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as applications or 
claims -- formal and informal -- for service connection for 
hearing loss.  The Board has reviewed the record and been 
unable to identify any communication from the veteran earlier 
than October 28, 1993, which could be interpreted as a formal 
or informal claim for service connection for hearing loss.

VA medical records reflect that the veteran had a bilateral 
hearing loss when he was examined in October 1975.  While the 
veteran was provided audiological examinations in October 
1975, the records created at that time contain no evidence 
that indicates any intent on the part of the veteran to apply 
for compensation for hearing loss or in any way specifically 
identifies compensation for hearing loss as "the benefit 
sought," as required by § 3.155(a).  See Dunson v. Brown, 4 
Vet. App. 327, 329-330 (1993).  In Brannon v. West, 12. Vet. 
App. 32 (1998), the Court observed that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has held that a claimant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).  
Before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Cf. Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for hearing 
loss prior to receipt of his claim on October 28, 1993.  The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek entitlement to 
service connection for hearing loss.  See, e.g., KL v. Brown, 
5 Vet. App. 205, 208 (1993).  A claim for service connection 
for hearing loss was not expressly or impliedly raised in the 
October 1975 VA treatment records.  Thus, the Board finds 
that these treatment records cannot be interpreted as an 
informal claim for service connection for hearing loss 
pursuant to 38 C.F.R. § 3.155.  The Board finds that none of 
the medical evidence of record dated prior to October 28, 
1993, constitutes an informal claim for service connection 
for hearing loss.  Moreover, the Board is unable to identify 
any statement or other evidence prior to October 1993 which 
meets the regulatory requirements of an informal claim for 
benefits under the provisions of 38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of 38 C.F.R. 
§ 3.157(b).  Section 3.157(b) clarifies that this provision 
is applicable only after a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  Kessel v. 
West, 13 Vet. App. 9, 23 (1999).  Because a formal claim for 
hearing loss had not been allowed, disallowed, or even filed, 
prior to the 1975 medical records, these records may not be 
accepted as informal claims under 38 C.F.R. § 3.157.  See 
Crawford and Dunson, both supra.  In the present case, there 
was no allowance or disallowance of a claim for compensation 
for hearing loss prior to the October 1993 claim.  The VA 
treatment records dated prior to October 1993 do not 
constitute informal claims under the provisions of 38 C.F.R. 
§ 3.157, as the provisions of 38 C.F.R. § 3.157 apply only to 
claims for increase or to reopen claims which have been 
previously denied.

While it may be true that the veteran has had hearing loss 
since his World War II service, the Board is constrained by 
law and regulations governing the establishment of effective 
dates for the award of compensation.  As noted above, the 
most significant factor in the assignment of effective dates 
is the date that a claim for benefits was filed.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Service connection 
has been granted for hearing loss, a recognition that this 
disability is indeed directly related to the veteran's 
military service.  However, since the veteran did not file a 
claim for service connection for hearing loss within one year 
of his release from military service, the effective date of 
the grant of service connection cannot be earlier than the 
date of the receipt of the veteran's claim.

Thus, even though the veteran had been shown to have 
bilateral hearing loss prior to his October 1993 claim, the 
records associated with such treatment do not constitute an 
informal claim for hearing loss.  The October 1993 claim is 
the earliest claim submitted by the veteran for compensation 
for hearing loss.  It is the date of this claim for service 
connection for hearing loss which controls the assignment of 
an effective date of service connection.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

While the Board is sympathetic to the beliefs of the veteran, 
under the prevailing law, since his claim for service 
connection was received more than one year after his 
separation from service, the grant of service connection 
cannot be earlier than the date his application was received 
or the date entitlement arose, whichever is later.  In this 
case, the date of receipt of the claim was October 28, 1993, 
when the veteran, in his VA Form 21-526, requested service 
connection for bilateral hearing loss.  Accordingly, VA is 
precluded as a matter of law from granting service connection 
prior to that time.  38  C.F.R. § 3.400.


ORDER

An effective date earlier than October 28, 1993, for the 
grant of service connection for bilateral hearing loss is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

